DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

   DEEP SEA ATLANTIC N.V., a Suriname Naamloze Vennootschap,
                          Appellant,

                                      v.

              MICAL SEAFOOD, INC., a Florida corporation,
                            Appellee.

                                No. 4D18-1603

                                [March 6, 2019]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Martin J. Bidwill, Judge; L.T. Case No.
CACE 16-017578 (05).

  Daniel Lustig, Michael J. Pike and Dominique J. Torsiello of Pike &
Lustig, LLP, West Palm Beach, for appellant.

   William G. Salim, Jr. and Ari J. Glazer of Moskowitz, Mandell, Salim &
Simowitz, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   We dismiss that portion of this appeal challenging an order denying
dismissal under Florida Rule of Civil Procedure 1.070(j). We do not have
jurisdiction of orders denying dismissal under this rule, as such orders
are not orders determining “jurisdiction of the person.” Jennings v.
Montenegro, 792 So. 2d 1258, 1261 (Fla. 4th DCA 2001). We affirm on all
other issues as appellant did not overcome the presumption that arises
from a return of service that is regular on its face. See Koster v. Sullivan,
103 So. 3d 882, 884 (Fla. 2d DCA 2012).

WARNER, GROSS and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.